Title: To Thomas Jefferson from Arthur S. Brockenbrough, 20 June 1826
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir
20 June 1826.
I here with send you the Bill of James Oldham against the Rector  & myself and my answer to it for your perusal and to answer such parts as you may think proper on the part of the Rector  it is necessary for my answer to be filed in the Chancery court by the 10th day of the court (25th of the present month) therefore you will see the necessity of returning it as soon as possibleI am Dr Sir with great respect your Obt sertA S Brockenbrough